DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 16 and 20 is/are objected to because of the following informalities: 
With respect to claim 16, as currently presented the claims recites “wherein it satisfies”.  For clarity purposes it is suggested that “it” be replace with “semiconductor package” to which it appears to be referring.
With respect to claim 20, in lines 2-3 of the claim “the inner side surface of the first frame have a curved surface joined with the bond” should read “the inner side surface of the first frame has a curved surface joined with the bond” or “the inner side surfaces of the first frame have curved surfaces joined with the bond”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12, there is insufficient antecedent basis for the limitations "the first bond" and “the second bond” recited in lines 2 and 3 of the claim.  For purpose of compact prosecution “the first bond” and “the second bond” will be treated as if they were “a first bond” and “a second bond”. 
With respect to claim 13, there is insufficient antecedent basis for the limitation “the second bond” recited in lines 2 of the claim.  For purpose of compact prosecution “the second bond” will be treated as if it were “a second bond”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osakada (US 2002/0051353, hereinafter “Osakada”).
Regarding claim 8, Osakada teaches in Figs. 2(A)-2(B), 3(A)-3(B) (Fig. 3(A) shown below) and related text method for manufacturing a semiconductor package, comprising: 
preparing a metal board (18, Figs. 2(A)-2(B) and ¶[0021]) on which a semiconductor device is mountable (¶[0021]) and a first frame (17, Fig. 3(A) and ¶[0021]) having a smaller thermal expansion coefficient than the metal board (Figs. 2(A)-2(B) and ¶[0021]);
joining the metal board and the first frame with a first bond (20, Fig. 2(B) and ¶[0021]); 
preparing a second frame (12, Fig. 3(A) and ¶[0022]) having a smaller thermal expansion coefficient than the metal board (i.e. ceramic has smaller thermal coefficient than metal, ¶¶[0021]-[0022]); and 
joining the second frame to upper surfaces of the metal board and the first frame with a second bond (21, Figs. 3(A)-3(B) and ¶[0021]).  


    PNG
    media_image1.png
    477
    679
    media_image1.png
    Greyscale


Claim(s) 10, 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyauchi (US 2006/0249835, hereinafter “Miyauchi”).
Regarding claim 10, Miyauchi teaches in Fig. 1 (shown below) and related text, a semiconductor package, comprising: 
a metal board (3, Fig. 1 and ¶[0043]) having an upper surface including a mount (12, Fig. 1 and ¶[0043]) on which a semiconductor device (11, Fig. 1 and ¶[0043]) is mountable; 
a first frame (2, Fig. 1 and ¶[0043]) having an inner side surface facing a side surface of the metal board (Fig. 1), the first frame having a smaller thermal expansion coefficient than the metal board (¶[0053]); -5- 6425429.1Applicant: KYOCERA CORPORATION Application No.: Not Yet Known 
a second frame (i.e. part of 5 between layer 6 and 9, Fig. 1 and ¶[0045]) on upper surfaces of the metal board and the first frame and surrounding the mount (Fig. 1 and ¶[0045]), the second frame having a smaller thermal expansion coefficient than the (i.e. thermal expansion coefficient of aluminum oxide from which the second frame 5 is made is lower than thermal expansion coefficient of, for example, copper from which the metal board 3 is made); 
a bond between (9, Fig. 1 and ¶[0045]) the metal board and the second frame; and 
an alloy layer (4, Fig. 1 and ¶[0058]) between the metal board and the bond.


    PNG
    media_image2.png
    392
    666
    media_image2.png
    Greyscale


Regarding claim 13 (10), Miyauchi teaches wherein a second bond (9, Fig. 1) reaches between the first frame and the second frame.  
Regarding claim 14 (10), Miyauchi teaches wherein at least a part of the inner surface of the first frame (2, Fig. 1) is in contact with the side surfaces of the metal board (Fig. 1).  
Regarding claim 16 (10), Miyauchi, wherein it satisfies α ≥ β and H1 ≤ H2, where α is the thermal expansion coefficient of the second frame, β is the thermal expansion coefficient of the first frame, H1 is the thickness of the second frame (Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osakada as applied to claim 8 above and further in view of Nomura (US 5,780,927, hereinafter “Nomura”).
Regarding claim 9 (8), teaching of Osakada was discussed above and includes wherein the first bond comprises silver (¶[0021]).  Osakada, however, does not explicitly teach that the second bond comprises tin.  Nonetheless replacing silver-copper solder disclosed by Osakada with a bonding material that comprises tin would have been within the capabilities of one of ordinary skill in the art as doing so would amount to nothing more than selecting a known material based on its suitability of (col. 4, ll. 52-62 and col. 5, ll. 6-13).  
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the bonding material containing tin as disclosed by Nomura in the method disclosed by Osakada as doing so would amount to nothing more than selecting a known material based on its suitability of intended purpose.
	
Claim(s) 1-2, 4, 7, 10, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osakada (US 2002/0051353, hereinafter “Osakada”) in view of Yasushi et al. (EP 1729343, hereinafter “Yasushi”).
Regarding claim 1, teaches in Figs. 1, 2(A)-2(B), 3(A)-3(B) (Fig. 3(A) shown above) and related text a semiconductor package, comprising: 
a metal board (18, Figs. 2(A)-2(B) and ¶[0021]) having an upper surface including a mount (16a, Fig. 1 and ¶[0020]) on which a semiconductor device is mountable (Figs. 3(A) and ¶[0021]); 
a first frame (17, Fig. 3(A) and ¶[0021]) having an inner side surface facing a side surface of the metal board (Fig. 3(A)), the first frame having a smaller thermal expansion coefficient than the metal board (Figs. 2(A)-2(B) and ¶[0021]); 
(12, Fig. 3(A) and ¶[0021]) on upper surfaces of the metal board and the first frame and surrounding the mount (Figs. 1 and 3(A)) , the second frame having a smaller thermal expansion coefficient than the metal board (i.e. ceramic from which the second frame is made has smaller thermal coefficient than metal); 
a bond (20, Fig. 3(A) and ¶[0021]) between the metal board and the first frame (Fig. 3(A)), between the metal board and the second frame (21, Fig. 3(A) and ¶[0021]), and between the first frame and the second frame (21, Fig. 3(A) and ¶[0021]).
Osakada, however, does not explicitly teach an alloy layer between the metal board and the bond.
Yasushi, in a similar field of endeavor teaches, that single layer solder, such as solder 20 and 21 disclosed by Osakada, can be replaced by double layered solder that includes a high melting solder (e.g. 302-1, ¶¶[0027] and [0029]) and a low melting solder (e.g. 302-2, ¶¶[0027] and [0030]) made of alloy materials, in order to provide a highly reliable solder joint (¶[0008]). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to replace the single layer solder (solders 20 and 21) disclosed by Osakada with the multi-layer solder disclosed by Yasushi in order to provide a highly reliable solder joint (¶¶[0003]-[0004] and [0008]).  It is noted that once the multi-layer solder disclosed by Yasushi replaces solder disclosed by Osakada an alloy layer would be present between the metal board and the bond.
Regarding claim 2 (1), the combined teaching of Osakada and Yasushi discloses wherein the metal board comprises copper (Osakada, ¶[0024]), and the bond comprises tin, and the alloy layer comprises a copper-tin alloy (Yasushi, ¶[0027]).
Regarding claim 4 (1), the combined teaching of Osakada and Yasushi discloses wherein the alloy layer includes a crystal elongated in a thickness direction of the metal board (i.e. since the combined teaching of Osakada and Yasushi discloses the same structure of the semiconductor package and material of the alloy layer (i.e. copper-tin alloy, Yasushi ¶[0027]) as that disclosed by the applicant (see ¶[0034] of the specification as published), the claimed alloy layer would include a crystal elongated in a thickness direction of the metal board).
Regarding claim 7 (1), the combined teaching of Osakada and Yasushi was discussed above in the rejection of claim 1 and includes a teaching of a semiconductor device mounted on the mount of the semiconductor package (Osakada, ¶[0021]).
Regarding claim 10, Osakada teaches in Figs. 1, 2(A)-2(B), 3(A)-3(B) (Fig. 3(A) shown above) and related text a semiconductor package, a semiconductor package, comprising: 
a metal board (18, Figs. 2(A)-2(B) and ¶[0021]) having an upper surface including a mount (16a, Fig. 1 and ¶[0020]) on which a semiconductor device is mountable (Figs. 3(A) and ¶[0021]); 
a first frame (17, Fig. 3(A) and ¶[0021]) having an inner side surface facing a side surface of the metal board (Fig. 3(A)), the first frame having a smaller thermal expansion coefficient than the metal board (Figs. 2(A)-2(B) and ¶[0021]); -5- 6425429.1Applicant: KYOCERA CORPORATION Application No.: Not Yet Known 
(12, Fig. 3(A) and ¶[0021]) on upper surfaces of the metal board and the first frame and surrounding the mount (Figs. 1 and 3(A)), the second frame having a smaller thermal expansion coefficient than the metal board (i.e. ceramic from which the second frame is made has smaller thermal coefficient than metal); 
a bond between (21, Fig. 3(A) and ¶[0021]) the metal board and the second frame. 
Osakada, however, does not explicitly teach an alloy layer between the metal board and the bond.
Yasushi, in a similar field of endeavor teaches, that single layer solder, such as solder 21 disclosed by Osakada, can be replaced by double layered solder that includes a high melting solder (e.g. 302-1, ¶¶[0027] and [0029]) and a low melting solder (e.g. 302-2, ¶¶[0027] and [0030]) made of alloy materials, in order to provide a highly reliable solder joint (¶¶[0003]-[0004] and [0008]). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to replace the single layer solder disclosed by Osakada with the multi-layer solder disclosed by Yasushi in order to provide a highly reliable solder joint.  It is noted that once the multi-layer solder joint disclosed by Yasushi replaces the solder joint disclosed by Osakada an alloy layer would be present between the metal board and the bond.
Regarding claim 11 (10), the combined teaching of Osakada and Yasushi discloses wherein the bond comprises: 
(20, Fig. 3(A) and ¶[0021]) between the metal board and the first frame (Fig. 3(A)); and 
a second bond (21, Fig. 3(A) and ¶[0021]) between the metal board and the second frame (Fig. 3(A)).
Regarding claim 15 (10), the combined teaching of Osakada and Yasushi discloses wherein at least a part of the inner surface of the first frame is spaced apart from the metal board (i.e. metal board 18 disclosed Osakada is separated from the first frame by solder 20, Fig. 3(A)).  
Regarding claim 16 (10), the combined teaching of Osakada and Yasushi discloses wherein it satisfies α ≥ β and H1 ≤ H2, where α is the thermal expansion coefficient of the second frame, β is the thermal expansion coefficient of the first frame, H1 is the thickness of the second frame orthogonal to the mount, and H2 is the thickness of the first frame orthogonal to the mount (Osakada, Fig. 3(A)).  
Regarding claim 19 (10), the combined teaching of Osakada and Yasushi discloses wherein the alloy layer has an inner end inward from an inner periphery of the second frame (i.e. the end of solder 21 replaced with multi-layer solder disclosed by Yasushi would include an alloy layer with an inner end inward from an inner periphery of the second frame 12).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osakada and Yasushi as applied to claim 1 above and further in view Saegusa et al. (US 2015/0279754, hereinafter “Saegusa”).
Regarding claim(s) 5 and 6, the combined teaching of Osakada and Yasushi was discussed above in the rejection of claim 1.  Osakada and Yasushi, however, do not explicitly teach wherein the first frame has the upper surface above the upper surface of the metal board as recited in claim 5 or wherein the metal board has a lower surface below a lower surface of the first frame as recited in claim 6.
Saegusa, in a similar field of endeavor, teaches in Fig. 1 (shown below) and related text, a semiconductor package similar to that disclosed by the combined teaching of Osakada and Yasushi, that includes a metal board (2a, Fig. 1 and ¶[0030]) that has an upper surface below an upper surface of a first frame (6b, Fig. 1 and ¶[0033]) and a lower surface below a lower surface of the first frame (Fig. 1) in order to provide a semiconductor package with overall improved characteristics.


    PNG
    media_image3.png
    295
    557
    media_image3.png
    Greyscale


Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include a metal board disclosed by Saegusa that has an .

Allowable Subject Matter
Claim(s) 3 and 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor package recited in claim(s) 3, particularly characterized a metal board and a first frame having curved side surfaces joined with a bond therebetween, in combination with all other elements of the semiconductor package recited in the claim(s).  The closest prior art of record to Miyauchi and Osakada in combination with Yasushi fails to recited the above noted claim limitations.
Regarding claim(s) 17 and 18, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor package recited in claim(s) 17 and 18, particularly characterized by an alloy layer between a metal board and a bond, wherein the alloy layer has a lower end below the upper 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	12/30/2021